Title: Thomas Jefferson: Analysis of Weather Memorandum Book, January 1817
From: Jefferson, Thomas
To: 


          1817. January. Having been stationary at home since Mar. 1809. with opportunity and leisure to keep a meteorological diary, with a good degree of exactness, this has been done: and, extracting from it a term of seven years compleat, to wit from Jan. 1. 1810. to Dec. 31. 1816. I proceed to analyse it in the various ways, and to deduce the general results which are of principal effect in the estimate of climate. the observations (3905. in the whole) were taken before sunrise of every day; and again before between 3. and 4. aclock P.M. on some days of occasional absence, they were necessarily omitted. in these cases the averages are taken from the days of the same denomination in the other years only, and in such way as not sensibly to affect the average of the month, still less that of the year, and to be quite evanescent in their effect on the whole term of 7. years. these ob
          The table of thermometrical observations on the next page shews the particular temperature of the different seasons, and different years from 1810. to 1816. inclusive. it’s most interesting results however are that the range of temperature with us may be considered as within the limits of 5½.° and 94½° of Fahrenheit’s thermometer; and that 55½° is it’s mean and characteristic measure. these degrees fix the laws of the animal and vegetable races which may exist with us; and the comfort also of the human inhabitant, so far as depends on his sensations of heat and cold. still it must be kept in mind that this is but the temperature of Monticello; that in the Northern and Western parts of the state, the Mean and Extremes are probably something lower, and in the Southern and Eastern, higher. but this place is so nearly central to the whole state, that it may fairly be considered as the Mean of the whole.
          
          
            
              
              A Table of thermometrical observation made at Monticello from Jan. 1. 1810. to Dec. 31. 1816.
            
            
              
              1810.
              1811.
              1812.
              1813.
              1814.
              1815.
              1816.
              meanofeachmonth
            
            
              
              min.
              mean
              max.
              min.
              mean
              max.
              min.
              mean
              max.
              min.
              mean
              max.
              min.
              mean
              max.
              min.
              mean
              max.
              min.
              mean
              max.
               
            
            
              Jan.
               5½ 
              38
              66
              20
              39
               68
               5½ 
              34
               53
              13.
              35
               59
               16½ 
               36
              55
               8½ 
               35
              60
               16.
               34
               51
               36
            
            
              Feb.
               12
              43
              73
               
              ✴
               
               21
              40
               75
              19
              38
               65
               14
               42
              65
               16
               36
              57
               15½ 
               41
               62
               40
            
            
              Mar.
               20
              41
              61
              28
              44
               78
               31½
              46
               70
              28
              48
               71
               13½
               43
              73
               31
               54
              80
               25
               48
               75
               46
            
            
              Apr.
               42
              55
              81
              36
              58
               86
               31
              56
               86
              40
              59
               80
               35
               59
              82
               41
               60
              82
               30
               49
               71
               56½
            
            
              May
               43
              64
              88
              46
              62
               79
               39
              60
               86
              46
              62
               81
               47
               65
              91
               37
               58
              77
               43
               60
               79
               61½
            
            
              June
               53
              70
              87
              58
              73
               89
               58
              74
               92½ 
              54
              75
               93
               57
               69
              87
               54
               71
              88
               51
               70
               86
               72
            
            
              July
               60
              75
              88
              60
              76
               89½ 
               57
              75
               91
              61
              75
               94½ 
               60
               74
              89
               63
               77
              89
               51
               71
               86
               75
            
            
              Aug.
               55
              71
              90
              59
              75
               85
               61
              71
               87
              62
              74
               92
               56
               75
              88
               58
               72
              84
               51
               73
               90
               73
            
            
              Sep.
               50
              70
              81
              50
              67
               81
               47
              68
               75
              54
              69
               83
               52
               70
              89
               45
               61
              82
               54
               63
               90½ 
               67
            
            
              Octob.
               32
              57
              82
              35
              62
               85
               39
              55
               80
              32
              53
               70
               37
               58
              83
               38½
               59
              76
               37
               57
               73
               57
            
            
              Nov.
               27
              44
              69
              32
              45
               62
               18
              43
               76
              20
              48
               71
               23
               47
              71
               20
               46
              70
               24
               46
               71
               45½
            
            
              Dec.
               14
              32
              62
              20
              38
               49
               13
              35
               63
              18
              37
               53
               18
               38
              59
               12
               36
              57
               23
               43
               69
               37
            
            
              meanofeachyear
               
              55
               
               
              58
               
               
              55
               
               
              56
               
               
               56⅓ 
               
               
               55½ 
               
               
               54½ 
               
               55½
            
          
          It is a common opinion that the climates of the several states of our union have undergone a sensible change since the dates of their first settlements; that the degrees both of cold & heat are moderated. the same opinion prevails as to Europe: & facts gleaned from history give reason to believe that, since the time of Augustus Caesar, the climate of Italy, for example, has changed regularly at the rate of 1.° of Fahrenheit’s thermometer for every century. may we not hope that the methods invented in latter times for measuring with accuracy the degrees of heat and cold, and the observations which have been & will be made and preserved, will at length ascertain this curious fact in physical history?
          Within the same period of time, about 50. morning observations, on an average, of every winter, were below the freezing point, and about 10. observations of the afternoon. this gives us 50. freezing nights, & 10. freezing days for the average of our winters.
          
          It is generally observed that when the thermometer is below 55.° we have need of fire in our apartments to be comfortable. in the course of these 7. years the number of observations below 55.° in each year were as follows.
          
            
              in
              1810
              195
              mornings and
              124.
              afternoons
            
            
              
               11.
              176
              
              102.
              
            
            
              
               12.
              209.
              
              137.
              
            
            
              
               13.
              197
              
              123.
              
            
            
              
               14.
              190.
              
              127.
              
            
            
              
               15.
              189.
              
              116.
              
            
            
              
               16.
              172.
              
              116.
              
            
            
              
              average
              190.
              
              120.
              
            
          
          whence we conclude that we need constant fires four months in the year, and in the mornings and evenings a little more than a month preceding & following that term.
          
          
            
              The 1st white frost in
              1809.
              10.
              was Oct.
              25.
              the last
              Apr. 
              11.
            
            
              
              10.
              11.
              
              18.
              
              Mar. 
              19.
            
            
              
              11.
              12.
              
              21.
              
              Apr. 
              14 
            
            
              
              12.
              13.
              
              9.
              
              
              
            
            
              
              13.
              14.
              
              22.
              
              Apr. 
              13.
            
            
              
              14.
              15.
              
              24.
              
              May. 
              15.
            
            
              
              15.
              16.
              
              26.
              
              Apr. 
              3.
            
            
              
              16.
              17.
              
              7.
              
              Apr. 
              12.
            
          
          but we have seen, in another period, a destructive white frost as early as September.
          
            
              Our  first ice in
              1809.
              10.
              was
              Nov. 
              7.
              the last
              Apr. 
              10.
              
            
            
              
              10.
              11.
              
              Oct. 
              24.
              
              Mar. 
              8.
              
            
            
              
              11.
              12.
              
              Nov. 
              15.
              
              Apr. 
              12.
              
            
            
              
              12.
              13.
              
               
              13.
              
              Mar. 
              25.
              
            
            
              
              13.
              14.
              
               
              14.
              
               
              17.
              
            
            
              
              14.
              15.
              
               
              9.
              
               
              22.
              
            
            
              
              15.
              16.
              
               
              13.
              
               
              19.
              
            
            
              
              16.
              17.
              
               
              7.
              
               
              20.
              
            
          
          The quantity of water (including that of snow) which fell in every month & year of the term was as follows.
          
            
               
              1810.
              11.
              12.
              13.
              14.
              15.
              16.
              averageof everymonth
            
            
              Jan.
               1.873
               3.694
               3.300
               1.735
               4.179
               6.025
               4.86
               3.666
            
            
              Feb.
               4.275
               2.351
               4.060
               1.763
               3.760
               5.90
               2.205
               3.473
            
            
              Mar.
               3.173
               2.295
               3.090
               1.750
               4.386
               2.96
               2.825
               2.926
            
            
              Apr.
               4.570
               4.342
               2.228
               3.685
               5.471
               1.35
               3.52
               3.595
            
            
              May.
               2.124
               3.779
              14.761
               2.670
               7.134
               2.57
               6.19
               5.604
            
            
              June
               5.693
               5.574
               5.565
               0.799
               3.450
               2.94
               0.33
               3.470
            
            
              July
               5.729
               8.206
               2.825
               3.319
              13.654
               7.59
               4.63
               6.565
            
            
              Aug.
               1.883
               5.969
               8.963
               3.920
               3.370
               3.48
               0.85
               4.062
            
            
              Sep.
               4.908
               2.923
               0.630
              14.224
               6.834
               2.32
               9.91
               5.964
            
            
              Oct.
               0.731
               7.037
               5.184
               4.264
               2.632
               0.73
               3.23
               3.401
            
            
              Nov.
               6.741
               0.781
               1.187
               3.932
               4.794
               2.09
               0.96
               2.926
            
            
              Dec.
               0.333
               0.5
               1.232
               3.658
               1.259
               3.55
               0.36
               1.556
            
            
              average ofa year
              42.033
              47.451
              53.025
              45.719
              60.923
              41.505
              39.87
              47.218
            
          
          
          from this table we observe that the average of the water which falls in a year is 47¼ I. the minimum  41½ and maximum 61.I. from tables kept by the late Colo James Madison, father of the President of the US. at his seat about   miles N.E. from Monticello, from the year 1794. to 1801. inclusive, the average was 43¼ I. the minimum 35¾ I. and the maximum 52.I.
          During the same 7. years there fell 622. rains, which gives 89. rains for every year, or 1. for every 4. days; and the average of the water falling in the year being 47¼ I. gives .53 cents of an inch for each rain, or .93 cents for a week, on an average, being nearly an inch a week. were this to fall regularly, or nearly so, thro’ the summer season, it would render our agriculture most prosperous, as experience has sometimes proved.
          Of the 3905 observations made in the course of the 7. years 2776. were fair; by which I mean that the greater part of the sky was unclouded. this shews our proportion of fair to cloudy weather to be as 2776 : 1129 :: or as 5. to 2. equivalent to 5. fair days to the week. of the other 2. one may be more than half clouded, the other wholly so. we have then 5. of what astronomers call ‘observing days’ in the week; and of course a chance of 5. to 2. of observing any astronomical phaenomenon which is to happen at any fixed point of time.
          
            
                 The snows at Monticello amounted to the depth
            
            
              in 
              1809.
              10 
              of
              16¼
              I. and covered the ground
              19.
              days.
            
            
              
              10.
              11.
              
              31¾
              
              31.
              
            
            
              
              11.
              12.
              
              11.
              
              11.
              
            
            
              
              12.
              13.
              
              35.
              
              22.
              
            
            
              
              13.
              14.
              
              13¼
              
              16.
              
            
            
              
              14.
              15.
              
              29¾
              
              39.
              
            
            
              
              15.
              16.
              
              23.
              
              29.
              
            
            
              
              16.
              17.
              
              19¼
              
              10.
              
            
            
              
              average
              
              22½
              
              22.
              
            
          
          which gives an average of 22½ I. a year, covering the ground 22. days, and a minimum of 11.I. and 11. days, & maximum of 35.I. and 39. days. according to mr Madison’s tables, the average of snow, at his seat, in the winters from 1793.4. to 1801.2. inclusive, was 23½. the minimum 10⅛ & maximum 38½ I. but I once (in 1772.) saw a snow here 3.f. deep.
          
          
            
               
              N.
              NE.
              E.
              S.E.
              S.
              S.W.
              W.
              N.W.
              Total
            
            
              Jan
               4
               1
               1
               1
               5
               7
               5
               7
              31 
            
            
              Feb.
               3
               3
               1
               1
               4
               6
               4
               6
              28 
            
            
              Mar.
               5
               3
               2
               2
               6
               5
               3
               5
              31 
            
            
              Apr.
               4
               2
               3
               2
               7
               6
               2
               4
              30 
            
            
              May
               5
               2
               1
               1
               6
               6
               4
               6
              31 
            
            
              June
               5
               2
               1
               1
               4
               6
               5
               6
              30 
            
            
              July
               6
               2
               1
               1
               6
               5
               5
               5
              31 
            
            
              Aug.
               6
               3
               1
               2
               3
               6
               4
               6
              31 
            
            
              Sep.
               6
               5
               1
               2
               4
               4
               3
               5
              30 
            
            
              Oct.
               5
               2
               1
               1
               5
               5
               5
               7
              31 
            
            
              Nov.
               7
               2
               1
               1
               5
               5
               2
               7
              30 
            
            
              Dec.
               5
               2
               1
               1
               5
               5
               5
               7
              31 
            
            
              Total
               61 
               29 
               15 
               16 
               60 
               66 
               47 
               71 
               365 
            
          
          The course of the wind having been one of the circumstances regularly observed. I have thought it better, from the observations of the 7. years, to deduce an average for a single year, & for every month of the year. this Table accordingly exhibits the number of days in the year, & in every month of it, during which each particular wind, according to these observations, may be expected to prevail. it will be for Physicians to observe the coincidences of the diseases of each season, with the particular winds then prevalent, the quantities of heat, rain Etc.
          
            
               
              dry. 
               
              wet
            
            
              N.
               4.
              :
              1.
            
            
              NE.
               3.
              :
              1.
            
            
              E.
               3.
              :
              1.
            
            
              SE.
               3½
              :
              1.
            
            
              S.
               4.
              :
              1.
            
            
              S.W.
               6.
              :
              1.
            
            
              W.
               9⅓
              :
              1.
            
            
              N.W.
              10¼
              :
              1.
            
          
          In this separate table I state the relation which each particular wind appeared to have with rain or snow. for example, of every 5. North winds, 1. was either accompanied with rain or snow, or followed by it before the next observation, and 4. were dry. Etc. of every 4. North Easters, 1. was wet, 3. dry Etc. the table consequently shews the degree in which any particular wind enters as an element into the generation of rain, in combination with the temperature of the air, state of the clouds Etc.
          
          An estimate of climate may be otherwise made from the advance of the spring, as manifested by animal and vegetable subjects. their first appearances appearance  has been observed as follows.
          
            
               
              at Monticello.
              at Montpelier.
            
            
              the Red maple comes into blossom from
              Feb.
              18. 
              to
              Mar.
              27.
              
              
              
              
               
            
            
              the Almond
              Mar.
               6.
              
              Apr.
               5.
              
              
              
              
               
            
            
              the Peach
              
               9.
              
              
               4.
              Mar. 
              14.
              to
              Apr. 
              16.
            
            
              the Cherry
              
               9.
              
              
              13.
              
              17.
              
              
              17.
            
            
              the tick appears
              
              15.
              
              
               2.
              
              
              
              
               
            
            
              the House Martin
              
              18.
              
              
               9.
              
              21.
              
              
               2
            
            
              Asparagus comes first to table
              
              23.
              
              
              14.
              
              31.
              
              
              24
            
            
              the Shad arrives
              
              28.
              
              
              18.
              
              
              
              
               
            
            
              the Lilac blossoms
              Apr.
               1.
              
              
              28.
              
              
              
              
               
            
            
              the Red-bud
              
               2.
              
              
              19.
              
              
              
              
               
            
            
              the Whip-poor-will is heard
              
               2.
              
              
              21.
              Apr. 
              12.
              
              Apr. 
              24.
            
            
              the Dogwood blossoms
              
               3.
              
              
              22.
              
              
              
              
               
            
            
              the Wood-Robin is heard
              
              20. 
              to
              May
               1.
              
              
              
              
               
            
            
              the Locust blooms
              
              25.
              
              
              17.
              
              
              
              
               
            
            
              the Fringe-tree
              
              27.
              
              
               5.
              
              
              
              
               
            
            
              the 1st brood of houseflies
              
              28
              
              
               4
              May
              15.
              
              May
              18.
            
            
              the red clover first blossoms
              May
               1. 
              to
              
               
              
              
              
              
               
            
            
              the garden-pea first at table
              
               3.
              
              
              25.
              
              13.
              
              
              29
            
            
              strawberries first ripe
              
               83.
              to
              
              25.
              
               6.
              
              
              28
            
            
              fire-flies appear
              
               18.8. 
              to
              
               25
              
              
              
              
               
            
            
              Cherries first ripe
              
              2818.
              to June
              
              25.
              
              10
              
              
              31
            
            
              Artichokes first at table
              
              June28  
              to
              June
              12 
              
              
              
              
               
            
            
              Wheat harvest begins
              June
              21.
              to July
              
              29
              June 
              12.
              
              July 
               6.
            
            
              Cucumbers first at table
              
              July 22. 
              to
              July
               5
              
              14.
              
              
               1.
            
            
              Indian corn first at table
              July
               74.
              
              
               
              July 
              16.
              
              
              30
            
            
              peaches first ripe
              
               7.
              
              
              2021.
              
               9
              
              
              28.
            
            
              the Sawyer first heard
              
              14.
              
              
              20
              
              15
              
              
              20.
            
          
          The natural season of the vegetable is here noted, & not the artificial one produced by glasses, hotbeds Etc. which combining art with nature, would not be a test of the latter separately.
          Another Index of climate may be sought in the temperature of the waters issuing from fountains. if the deepest of the reservoirs feeding these may be supposed at like distances from the surface in every part of the globe, then the lowest temperature of water flowing from them would indicate that of the earth from and through which it flows. this will probably be found highest under the equator, and lower as you recede towards either pole. on an examination of 15. springs in the body of the hill of Monticello, the water of the coolest was at 54½° the outer air being then at 75.° a friend assures me that in an open well of 28. feet depth in Maine, Lat. 44°–22′ and in the month of August, the water in it being then 4.f. deep, it’s temperature was 52.° of Fahrenheit’s thermometer, that of the water of Kennebec river being at the same time 72½°
          Lastly to close the items which designate climate, the latitude of Monticello is to be added, which, by numerous observations, lately made, with a Borda’s circle of 5.I. radius with Nonius divisions to 1.′ I have found, by averaging the whole, to be 37°–57′–51″–26.″′
        